Title: Benjamin Henry Latrobe to Thomas Jefferson, 6 October 1817
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington
Octr 6th 1817.—
                    
                    Having been absent from Washington I did not receive your letter of the 24t of Augt under  untill about (sept. 7th) 3 4 Weeks ago, when I immediately referred to my portfolio for the drawing I had made, and which I send you by this mail. But I found it,  and the whole mass of papers in the same place, almost destroyed by the effects of the dreadful storm of the Augt which had driven the soot from the Chimney with Water, against that part of my Office, without my discovering it. I was therefore under the necessity of washing out the dirt as well as I could,—altho it still bears marks of the accident,—and redrawing every thing but the outline. The return of the President, & the pressure of business upon me, and as well as the discomposure attending many circumstances incident to it, rendered me very unable to attend to this subject, which, from your last letter, evidently admitted of some little delay.—
                    A most dreadful misfortune which has since befallen me, by confined confining me to my chamber almost, has given me the inclination & the leisure to devote a day to the restoration of the tints & shadows of the drawing.—I have lost my eldest Son after three days illness, by the yellow fever at New Orleans. He was the pride & hope of my family. Upon him, in case of my own death, my younger Children could have depended for support and education. What he was to us all, & what he promised to be to his country may be faintly gathered from a sketch of his short life in the Nat. Intr of the 2d or 3d of this month.—The employment of my mind in a task, proving that though I have lost irreparably, a Son, I was not destitute of a friend,—has afforded me some consolation.
                    I have now only to intreat that the delays which have, partly from my not fully understanding your first wishes, and partly from untoward accidents, attending our late correspondence, may not deter You from using whatever talents I may possess in their fullest extent, in future.
                    You will perceive that the pavilions are only sketches, but they have been perfectly studied, & I can furnish drawings in detail of any of them which may please You. Of the long range I have a copy, but not of the others: but the slightest reference to them will be sufficient to enable me to send you the working drawings
                    
                        With the sincerest respect & attachment I am Yours
                        B H Latrobe.
                    
                